Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156059                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 156059
                                                                    COA: 337196
                                                                    Clinton CC: 03-007451-FC
  BRIAN SCOTT FOSTER,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the May 9, 2017 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2018
           a0924
                                                                               Clerk